Citation Nr: 1607163	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee post-operative residuals, including a ruptured right quadriceps and tendons, Muscle Group (MG) XIV (right knee disability). 
 
2.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with mixed emotional features.
 
3.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Mark P. Henriques, Attorney at Law




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2012, the Veteran testified at a video conference hearing before an Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the record.  In July 2012, the Acting Veterans Law Judge who had presided over the hearing remanded the Veteran's claims for additional development.

In July 2015, the Veteran was notified that the Acting Veterans Law Judge who had conducted his April 2012 hearing was no longer employed by the Board, and he was offered the opportunity to testify at another Board hearing.  He accepted this offer in a response that was received by VA in August 2015.  The Board remanded this claim in September 2015 and the Veteran testified before the undersigned Veterans Law Judge in December 2015.  A transcript of this hearing was prepared and associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

A March 2011 Supplemental Statement of the Case cited evidence from the Veteran's VA Vocational Rehabilitation (Voc Rehab) records.  However, a review of the eFolders reveals that they are negative for the Veteran's Voc Rehab file.  

Participation in the VA Voc-Rehab program generally entails an initial evaluation to assess the handicapping effects of the Veteran's service-connected and non-service-connected disability(ies) on employability and independence in daily living, and physical and mental capabilities that may affect employability and ability to function independently in daily activities in family and community.  38 C.F.R. §§ 21.40, 21.50(c) (2015).  

The Veteran's Voc Rehab records would be relevant to each of the Veteran's claims on appeal because during the December 2015 hearing he testified that his knee disability and adjustment disorder prevent employment.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, the nature of the Board's de novo review means that it is the Board's responsibility to review all evidence (such as the Voc Rehab file) and determine for itself the value of the evidence and whether it is relevant or not to the Veteran's claim.  This responsibility cannot be assumed by the AOJ.  In this regard, it is clear that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104 (West 2014).  Decisions of the Board are to be based on a review of the entire record.  38 C.F.R. § 19.7.

The Board's July 2012 remand requested that the Veteran be provided a VA psychiatric examination.  The examiner was requested to discuss the impact the Veteran's adjustment disorder had on his occupational functioning and his ability to obtain and maintain gainful employment.  The Veteran was afforded an examination in June 2015, but that examiner did not have the complete record for revive; specifically the Voc Rehab folder.  

The Board finds that the development requested by the Board's July 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Additional development must be conducted.

The Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).  Since the development conducted on remand could result in increased ratings for the disabilities at issue and may show that the Veteran's service-connected disabilities render him unemployable (whether or not he meets the schedular requirement), the claim of TDIU must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records, to include the Veteran's Voc Rehab file.

2.  After all outstanding VA treatment records, to include the Veteran's Voc Rehab file records, have been associated with the his eFolders, return copies of all relevant records from the eFolders to the examiner who conducted the June 2015 VA psychiatric examination (or a suitable substitute if this individual is unavailable) for an addendum.  

Following a review of the relevant medical evidence in the eFolders, the medical history and the June 2015 VA psychiatric examination report, the examiner should discuss the impact the Veteran's adjustment disorder has on his occupational functioning and his ability to obtain and maintain gainful employment.

3.  If it is determined that the Veteran is unemployable, refer the claim for entitlement to a TDIU to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration of this claim.

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




